196 F.2d 221
Eugene McCARTY, Libellant-Appellee,v.UNITED STATES of America, Respondent-Appellant, Guardino & Sons, Inc., Respondent-Impleaded-Appellee.
No. 245.
Docket 22330.
United States Court of Appeals Second Circuit.
Argued May 14, 1952.
Decided May 14, 1952.

On appeal from the District Court of the United States for the Eastern District of New York.
Frank J. Parker, U. S. Atty. for Eastern District of New York, Brooklyn, N. Y., Dorsey, Burke & Keber, New York City (James F. Hart, New York City, of counsel), for respondent-appellant.
John P. Smith, Brooklyn, N. Y. (Leo F. Hanan, New York City, of counsel), for respondent-impleaded-appellee.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Decree, D.C., 88 F. Supp. 251, affirmed in open court.